Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 11/08/2019.
Claims 1-17 are currently pending.
Claims 1-17 are rejected.
Claims 1, 5, 10 and 15 are independent claims.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8. 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masato Kitazoe et al. (US 2009/0163211 A1), hereinafter Kitazoe, in view of Qian Dai (US 2018/0206290 A1), hereinafter Dai .
For claim 1, Kitazoe teaches a method for requesting a radio resource control (RRC) connection by a user equipment (UE) in a wireless communication system, the method comprising: 
generating a message for an RRC connection request (Kitazoe, Fig. 8A and paragraph 80 teach The message sent on the control channel may comprise an RRC message sent on the CCCH for random access by the UE.  The RRC message may comprise an RRC Connection Re-establishment Request message for RRC connection re-establishment, an RRC Connection Request message for attachment or subsequent access, etc. The reserved channel identifier may comprise a reserved LCID, which may have a value of zero.  The UE may generate a MAC SDU comprising the RRC message and may generate a MAC sub-header comprising the reserved LCID.  ); 
generating a medium access control protocol data unit (MAC PDU) which comprises a header indicating a purpose associated with the RRC connection request of the generated message and the generated message (Kitazoe, Fig. 8A and paragraph 80 teach The UE may then generate a MAC PDU comprising the MAC sub-header and the MAC SDU and may send the MAC PDU on the UL-SCH.); and 
transmitting the generated MAC PDU to a base station (Kitazoe, Fig. 8A and paragraph 80 teach The UE may then generate a MAC PDU comprising the MAC sub-header and the MAC SDU and may send the MAC PDU on the UL-SCH.).
	Dai further teaches a MAC PDU comprises a header including an indicator (Dai, Fig. 10 and paragraph 272 teach Method 3, define a new logical channel indicator (LCID) to correspond to CCCH and BSR, including the MAC subheader of the LCID is used to indicate that the MAC PDU of the LCID contains both CCCH SDU and BSR MAC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kitazoe with a MAC PDU comprises a header including an indicator taught in Dai. Because both Kitazoe and Dai teach generating and transmitting a MAC PDU, Dai explicitly teaches the MAC PDU comprises a header including an indicator.
For claim 2, Kitazoe and Dai further teach the method of claim 1, wherein the indicator corresponds to a logical channel identity (LCID) (Kitazoe, Fig. 8A and paragraph 70 teach a MAC PDU 810 carrying an RRC message on the CCCH for a minimum uplink grant of 80 bits.  MAC PDU 810 includes a MAC sub-header 812 and a MAC SDU 814.  MAC sub-header 812 may be 8-bit MAC sub-header 710 shown in FIG. 7A and may be 
For claim 3, Kitazoe and Dai further teach the method of claim 1, wherein the message is used for any one of an initial RRC connection request, an RRC connection reestablishment request, and an RRC connection resumption request (Kitazoe, Fig. 8A and paragraph 70 teach MAC SDU 814 may carry a 48-bit RRC message sent on the CCCH for RRC connection re-establishment, attachment, or subsequent access.  The RRC message may include the information shown in Table 3.  Message 3 may include 56 bits for MAC PDU 810 plus 24 bits for CRC.).
For claim 4, Kitazoe and Dai further teach the method of claim 1, wherein the purpose associated with the RRC connection request is at least one of an initial RRC connection request, an RRC connection reestablishment request, and an RRC connection resumption request (Kitazoe, Fig. 8A and paragraph 70 teach a MAC PDU 810 carrying an RRC message on the CCCH for a minimum uplink grant of 80 bits.  MAC PDU 810 includes a MAC sub-header 812 and a MAC SDU 814.  MAC sub-header 812 may be 8-bit MAC sub-header 710 shown in FIG. 7A and may be referred to as a CCCH sub-header.  The LCID field of MAC sub-header 812 may carry the reserved LCID to indicate that MAC SDU 814 carries an RRC message sent on the CCCH. MAC SDU 814 may carry a 48-bit RRC message sent on the CCCH for RRC connection re-establishment, attachment, or subsequent access.  The RRC message may include the information shown in Table 3.  Message 3 may include 56 bits for MAC PDU 810 plus 24 bits for CRC.).
For claim 5, Kitazoe teaches a method for requesting a radio resource control (RRC) connection by a user equipment (UE) in a wireless communication system, the method comprising: 
generating a message for an RRC connection request (Kitazoe, Fig. 8A and paragraph 80 teach The message sent on the control channel may comprise an RRC message sent on the CCCH for random access by the UE.  The RRC message may comprise an RRC Connection Re-establishment Request message for RRC connection re-establishment, an RRC Connection Request message for attachment or subsequent access, etc. The reserved channel identifier may comprise a reserved LCID, which may have a value of zero.  The UE may generate a MAC SDU comprising the RRC message and may generate a MAC sub-header comprising the reserved LCID.  ); 
generating a medium access control protocol data unit (MAC PDU) which comprises a header indicating a type of core network associated with the generated message and the generated message (Kitazoe, Fig. 8A and paragraph 80 teach The UE may then generate a MAC PDU comprising the MAC sub-header and the MAC SDU and may send the MAC PDU on the UL-SCH.); and 
transmitting the generated MAC PDU to a base station (Kitazoe, Fig. 8A and paragraph 80 teach The UE may then generate a MAC PDU comprising the MAC sub-header and the MAC SDU and may send the MAC PDU on the UL-SCH.).
	Dai further teaches a MAC PDU comprises a header including an indicator (Dai, Fig. 10 and paragraph 272 teach Method 3, define a new logical channel indicator (LCID) to correspond to CCCH and BSR, including the MAC subheader of the LCID is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kitazoe with a MAC PDU comprises a header including an indicator taught in Dai. Because both Kitazoe and Dai teach generating and transmitting a MAC PDU, Dai explicitly teaches the MAC PDU comprises a header including an indicator.
For claim 6, Kitazoe and Dai further teach the method of claim 5, wherein the indicator corresponds to a logical channel identity (LCID) (Kitazoe, Fig. 8A and paragraph 70 teach a MAC PDU 810 carrying an RRC message on the CCCH for a minimum uplink grant of 80 bits.  MAC PDU 810 includes a MAC sub-header 812 and a MAC SDU 814.  MAC sub-header 812 may be 8-bit MAC sub-header 710 shown in FIG. 7A and may be referred to as a CCCH sub-header.  The LCID field of MAC sub-header 812 may carry the reserved LCID to indicate that MAC SDU 814 carries an RRC message sent on the CCCH.).
For claim 7, Kitazoe and Dai further teach the method of claim 5, wherein the type of the core network is determined according to a non-access stratum (NAS) type of the UE by which the RRC connection request is triggered (Kitazoe, Fig. 2 and paragraph 30 teach example protocol stacks 200 for a control plane in LTE.  The control plane carries signaling between a UE 120 and MME 130 via an eNB 110.  UE 120 may communication with MME 130 via a Non-Access Stratum (NAS) control protocol.  NAS may perform various functions such as Evolved Packet System (EPS) bearer management, authentication, mobility handling, paging origination, security control, etc. 
For claim 8, Kitazoe and Dai further teach the method of claim 7, wherein the NAS type is any one of 4G-NAS and 5G- NAS (Kitazoe, Fig. 2 and paragraph 30 teach example protocol stacks 200 for a control plane in LTE.  The control plane carries signaling between a UE 120 and MME 130 via an eNB 110.  UE 120 may communication with MME 130 via a Non-Access Stratum (NAS) control protocol.  NAS may perform various functions such as Evolved Packet System (EPS) bearer management, authentication, mobility handling, paging origination, security control, etc. UE 120 may exchange signaling messages with eNB 110 via Radio Resource Control (RRC).  RRC may perform functions such as RRC connection management, UE measurement reporting and control, radio bearer (RB) control, mobility functions, broadcast, paging, etc.).
For claim 9, Kitazoe and Dai further teach the method of claim 5, wherein the type of the core network indicates any one of a 4G-EPC and a 5G-core network (CN) (Kitazoe, Fig. 2 and paragraph 30 teach example protocol stacks 200 for a control plane in LTE.  The control plane carries signaling between a UE 120 and MME 130 via an eNB 110.  UE 120 may communication with MME 130 via a Non-Access Stratum (NAS) control protocol.  NAS may perform various functions such as Evolved Packet System (EPS) bearer management, authentication, mobility handling, paging origination, security control, etc. UE 120 may exchange signaling messages with eNB 110 via 
For claim 10, Kitazoe teaches a user equipment (UE) (Kitazoe, Fig. 4) for requesting a radio resource control (RRC) connection in a wireless communication system, the UE comprising: 
a memory (Kitazoe, Fig. 14 item 1442); 
a transceiver (Kitazoe, Fig. 14 item 1432); 
a processor (Kitazoe, Fig. 14 item 1440) to connect the memory and the transceiver, wherein the processor is configured to: 
 	generate a message for an RRC connection request (Kitazoe, Fig. 8A and paragraph 80 teach The message sent on the control channel may comprise an RRC message sent on the CCCH for random access by the UE.  The RRC message may comprise an RRC Connection Re-establishment Request message for RRC connection re-establishment, an RRC Connection Request message for attachment or subsequent access, etc. The reserved channel identifier may comprise a reserved LCID, which may have a value of zero.  The UE may generate a MAC SDU comprising the RRC message and may generate a MAC sub-header comprising the reserved LCID.  ); 
generate a medium access control protocol data unit (MAC PDU) which comprises a header indicating a type of core network associated with the generated message and the generated message (Kitazoe, Fig. 8A and paragraph 80 teach The UE may then generate a MAC PDU comprising the MAC sub-header and the MAC SDU and may send the MAC PDU on the UL-SCH.); and 
transmit the generated MAC PDU to a base station (Kitazoe, Fig. 8A and paragraph 80 teach The UE may then generate a MAC PDU comprising the MAC sub-header and the MAC SDU and may send the MAC PDU on the UL-SCH.).
	Dai further teaches a MAC PDU comprises a header including an indicator (Dai, Fig. 10 and paragraph 272 teach Method 3, define a new logical channel indicator (LCID) to correspond to CCCH and BSR, including the MAC subheader of the LCID is used to indicate that the MAC PDU of the LCID contains both CCCH SDU and BSR MAC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kitazoe with a MAC PDU comprises a header including an indicator taught in Dai. Because both Kitazoe and Dai teach generating and transmitting a MAC PDU, Dai explicitly teaches the MAC PDU comprises a header including an indicator.
For claim 11, Kitazoe and Dai further teach . the UE of claim 10, wherein the indicator corresponds to a logical channel identity (LCID) (Kitazoe, Fig. 8A and paragraph 70 teach a MAC PDU 810 carrying an RRC message on the CCCH for a minimum uplink grant of 80 bits.  MAC PDU 810 includes a MAC sub-header 812 and a MAC SDU 814.  MAC sub-header 812 may be 8-bit MAC sub-header 710 shown in FIG. 7A and may be referred to as a CCCH sub-header.  The LCID field of MAC sub-header 812 may carry the reserved LCID to indicate that MAC SDU 814 carries an RRC message sent on the CCCH.).
For claim 12, Kitazoe and Dai further teach the UE of claim 10, wherein the type of the core network is determined according to a non-access stratum (NAS) type of the UE by which the RRC connection request is triggered (Kitazoe, Fig. 2 and paragraph 30 teach example protocol stacks 200 for a control plane in LTE.  The control plane carries signaling between a UE 120 and MME 130 via an eNB 110.  UE 120 may communication with MME 130 via a Non-Access Stratum (NAS) control protocol.  NAS may perform various functions such as Evolved Packet System (EPS) bearer management, authentication, mobility handling, paging origination, security control, etc. UE 120 may exchange signaling messages with eNB 110 via Radio Resource Control (RRC).  RRC may perform functions such as RRC connection management, UE measurement reporting and control, radio bearer (RB) control, mobility functions, broadcast, paging, etc.).
For claim 13, Kitazoe and Dai further teach the UE of claim 12, wherein the NAS type is any one of 4G-NAS and 5G-NAS (Kitazoe, Fig. 2 and paragraph 30 teach example protocol stacks 200 for a control plane in LTE.  The control plane carries signaling between a UE 120 and MME 130 via an eNB 110.  UE 120 may communication with MME 130 via a Non-Access Stratum (NAS) control protocol.  NAS may perform various functions such as Evolved Packet System (EPS) bearer management, authentication, mobility handling, paging origination, security control, etc. UE 120 may exchange signaling messages with eNB 110 via Radio Resource Control (RRC).  RRC may perform functions such as RRC connection management, UE measurement reporting and control, radio bearer (RB) control, mobility functions, broadcast, paging, etc.).
For claim 14, Kitazoe and Dai further teach the UE of claim 10, wherein the type of the core network indicates any one of a 4G-EPC and a 5G-core network (CN) (Kitazoe, Fig. 2 and paragraph 30 teach example protocol stacks 200 for a control plane in LTE.  
For claim 15, Kitazoe teaches a user equipment (UE) (Kitazoe, Fig. 4) for requesting a radio resource control (RRC) connection in a wireless communication system, the UE comprising: 
a memory (Kitazoe, Fig. 14 item 1442); 
a transceiver (Kitazoe, Fig. 14 item 1432); 
a processor (Kitazoe, Fig. 14 item 1440) to connect the memory and the transceiver, wherein the processor is configured to: 
generate a message for an RRC connection request (Kitazoe, Fig. 8A and paragraph 80 teach The message sent on the control channel may comprise an RRC message sent on the CCCH for random access by the UE.  The RRC message may comprise an RRC Connection Re-establishment Request message for RRC connection re-establishment, an RRC Connection Request message for attachment or subsequent access, etc. The reserved channel identifier may comprise a reserved LCID, which may have a value of zero.  The UE may generate a MAC SDU comprising the RRC message and may generate a MAC sub-header comprising the reserved LCID.  ); 
generate a medium access control protocol data unit (MAC PDU) which comprises a header indicating a purpose associated with the RRC connection request of the generated message and the generated message (Kitazoe, Fig. 8A and paragraph 80 teach The UE may then generate a MAC PDU comprising the MAC sub-header and the MAC SDU and may send the MAC PDU on the UL-SCH.); and 
transmit the generated MAC PDU to a base station (Kitazoe, Fig. 8A and paragraph 80 teach The UE may then generate a MAC PDU comprising the MAC sub-header and the MAC SDU and may send the MAC PDU on the UL-SCH.).
	Dai further teaches a MAC PDU comprises a header including an indicator (Dai, Fig. 10 and paragraph 272 teach Method 3, define a new logical channel indicator(LCID) to correspond to CCCH and BSR, including the MAC subheader
 of the LCID is used to indicate that the MAC PDU of the LCID contains both CCCH SDU and BSR MAC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kitazoe with a MAC PDU comprises a header including an indicator taught in Dai. Because both Kitazoe and Dai teach generating and transmitting a MAC PDU, Dai explicitly teaches the MAC PDU comprises a header including an indicator.
For claim 16, Kitazoe and Dai further teach the method of claim 1, wherein the UE communicates with at least one of a mobile terminal, a network or autonomous vehicles other than the UE (Kitazoe, Fig. 2 and paragraph 30 teach example protocol stacks 200 for a control plane in LTE. The control plane carries signaling between a UE 120 and MME 130 via an eNB.) 
For claim 17, Kitazoe and Dai further teach the method of claim 5, wherein the UE communicates with at least one of a mobile terminal, a network or autonomous vehicles other than the UE (Kitazoe, Fig. 2 and paragraph 30 teach example protocol stacks 200 for a control plane in LTE. The control plane carries signaling between a UE 120 and MME 130 via an eNB.) 

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/WILL W LIN/Primary Examiner, Art Unit 2412